Citation Nr: 1215407	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-43 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for hypertrophic gastritis with duodenal stenosis, evaluated as 10 percent disabling prior to August 28, 2008 and as 20 percent disabling from August 28, 2008.

2.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009  rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In March 2010, the Veteran and a witness testified at a Travel Board hearing before a Veterans Law Judge.  The judge who presided over the hearing is no longer a Veterans Law Judge with the Board.  In January 2012, the Veteran elected not to have another hearing before a Veterans Law Judge.  The Veteran requested the Board to consider the claims based on the evidence of record.  Thus, the Board will proceed to adjudicate the claims.   

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  
 
In May 2010, the Veteran submitted additional written evidence with a waiver of RO consideration.  

The issues of entitlement to an increased rating for hypertrophic gastritis with duodenal stenosis, evaluated as 10 percent disabling prior to August 28, 2008 and as 20 percent disabling from August 28, 2008, and entitlement TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible lay evidence of record reflects that the Veteran, throughout the rating period on appeal, has prostrating migraine headaches averaging four to six times a month, which are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, and no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107, 38 C.F.R. §§ 3.02, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 



Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in December 2008, the Veteran was informed of what evidence was required to substantiate the claim, of her and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date and disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran, her spouse, and her sibling in support of her claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination/opinion was obtained in January 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination/opinion is adequate.  The examination includes the Veteran's statements regarding her symptoms and their frequency.  In the present claim, the rating criteria for DC 8100 (migraines) are based on the frequency of prostrating attacks.  Headaches, in general, are not capable of objective verification.  As such, a VA opinion on migraines, for the most part, provides a recitation of the Veteran's statements as to the severity of her symptoms.  As the Veteran is competent to report her symptoms, and as the frequency of the symptoms cannot be duplicated in an examination, another examination report would not assist the Board in its adjudication.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Legal criteria 

Ratings in General 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Migraines

Under Diagnostic Code (DC) 8100, migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent disability rating.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant the next higher 50 percent disability rating. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim. 

The Veteran is service connected for migraine headaches, evaluated as 30 percent disabling.  In a statement dated in August 2008, the Veteran filed a claim for an increased rating.  As the Veteran's claim was received by VA in August 2008, the rating period on appeal is from August 2007, one year prior to the date of receipt of the claim provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2011), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration.

The Veteran testified at the March 2010 Board hearing that she has approximately four to six prostrating headaches a month, with each lasting approximately three days.  She noted that the longest headache she has had lasted two weeks.  The Veteran testified that she takes maintenance medication, Zomig, which lessens a headache and allows her to lie down in a quiet room.  She stated that she does not go to the emergency room when she has a headache because she will not drive when she has a migraine.  She provided a print out of calendar in which she had noted the dates of her migraines between July 2006 and March 2010.

The Veteran's spouse, D.T., submitted a statement dated in March 2009.  He stated that when the Veteran has a headache, she takes Zomig, which seems to lessen the pain and enables the Veteran to lie down on a heating pad and sleep.  He further stated that 

"[v]ery often the headache is still there when she awakes and begins to intensify to the point of taking more medication until it finally stops usually 3 to 5 days later.  The headache cycle often starts again within days.  During the headaches, she is not a pleasant person to be around.  She becomes a little weird like a Dr. Jekyll and Mr. Hyde.  I can tell when she has a migraine because it is noticeable to me when I look at her and I can see it in her left eye.  She becomes talkative and combative and appears depressed and finds no joy in any activity whatsoever!  The pain is enough that she does not want to go anywhere, see anyone, or do anything except to be left alone and try to sleep the headache away.  

The Veteran's sister, D.G., provided a statement dated in March 2009.  She stated that she saw her sister almost on a daily basis until her sister moved to another state in 2008.  She stated in pertinent part that 

it seemed as if she was getting migraines every week and they lasted for a few days.  I can see when she has one and there is a definite personality change.  She doesn't want to talk to anyone, listen to anything, she gets bitchy, doesn't want to be around anyone or do anything except take her medication, lie down, and be left alone.  She gets a little weird where she can't think when she has a migraine and I have seen her lose her balance and stumble.  She becomes very argumentative and she constantly rubs the left side of her forehead and neck area.  

The claims file contains a January 2009 VA examination report.  The report reflects that the Veteran reported that when she has a flare-up of a migraine, she has pain, weakness, fatigue, and functional loss.  The Veteran reported as follows: "I know when I will get one because I become talkative and combative before onset.  Sensitive to noise and light.  Get associated left ear pain, throbbing left temple, left eye.  Tingling in my scalp and left side of face.  Associated nausea and if not timely treated, vomiting.  Irritable, loss of energy, weak.  I don't feel like myself and my speaking ability becomes impaired (slurred).  Dizzy."

The Veteran reported that she gets 4 to 6 migraines a month, and that they normally last from one to three days.  She reported that when she gets a migraine, she is weak and cannot concentrate.  She stated that she worked with migraines, but it was painful.  She further reported that if she takes Zomig, her migraines last 24 hours, if she doesn't take Zomig, they last three days to one week.  She stated that when she gets a migraine, she goes to bed until it is over.  

The claims file also includes a copy of correspondence dated in August 2005, in which the Veteran resigned from her position as a preschool aide.  In the correspondence, she stated that she was resigning because she enjoyed spending extra time with her family and because she suffers from "severe migraines and at times it is very difficult to manage a migraine headache and remain focused on the kids."  The Board notes that this correspondence is evidence of her disability prior to the rating period on appeal; nonetheless, it is for consideration.  

The Board acknowledges that there are no emergency room treatment records for the Veteran's migraines.  However, the Veteran has reported, and the clinical records reflect, that the Veteran has a prescription for migraine medication.  The Veteran is competent to report that she has migraines and the symptoms associated with them.  

As noted above, migraine headaches occurring on average once a month over the last several months warrant a 30 percent disability rating.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant the next higher 50 percent disability rating. 38 C.F.R. § 4.124a, DC 8100.  DC 8100 does not require that the Veteran  be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  

The Veteran has testified to prostrating migraine headaches averaging four to six times a month.  There is no evidence of record contrary to the Veteran's assertions.  Thus, the pertinent evidence of record reflects the Veteran's symptoms are more frequent than the average once-a-month migraines contemplated in a 30 percent disability rating.  Based on the forgoing, the Board finds that the Veteran's disability picture more closely approximates a 50 percent disability rating. 38 C.F.R. § 4.124a, DC 8100.

The Board has considered whether the Veteran is entitled to an increased rating prior to the date of the filing of her claim in August 2008, but finds that she is not.  When service connection was granted for migraines in March 1999, the evidence reflected that the Veteran had migraines which occurred once or twice a month.  (See December 1998 VA examination report.)  She noted that a severe attack only occurred about once a month, with residuals which would last for approximately three days.  As noted above, the rating period on appeal is from August 2007, on year prior to the date of receipt of the claim, provided that the disability increased during that one year period.  The Veteran has provided a calendar print out on which she had noted the days of her migraines between July 2006 and March 2010.  The record reflects that the Veteran's disability increased prior to that one year time period preceding her August 2008 filing.  For example, the calendar reflects five days of migraines in July 2006, eight days of migraines in August 2006, 11 days of migraines in September 2006, 11 days of migraines in November 2006, 13 days of migraines in December 2006, 10 days of migraines in January 2007, 11 days of migraines in February 2008, 13 days of migraines in April 2007, 12 days of migraines in May 2007, and 12 days of migraines in July 2007.  Thus, the Board finds that the increase in frequency of the Veteran's prostrating migraines occurred prior to August 2007.  In addition, the above noted August 2005 correspondence reflects that her migraines interfered with her work at that time.  

38 U.S.C.A. § 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date".  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  As noted by the Federal Court in Gaston, the legislative history made clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability.  Id. at 983.  If the increase in severity occurred more than one year before the date of claim, as in the present case, 38 C.F.R. § 3.400(o)(2) does not apply.  Thus, the Veteran is not entitled to an effective date earlier than the August 2008 date on which she filed her claim for an increased rating. 

Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The established rating criteria reasonably describe the Veteran's disability levels and symptomatology as discussed above.  The Veteran has stated that she has prostrating migraines which render her in such a state that she attempts to sleep until the pain is gone.  Prostrating is defined as extreme exhaustion or powerlessness. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Veteran has stated that the migraines have had an impact on her employment because she could not focus on children in her care if she has a migraine.  She also stated that she quit a subsequent job due to medical issues, to include migraines.  The Veteran's migraines do not occur every day of the month, but occur several times a month, lasting for several days.  A 50 percent rating under DC 8100 encompasses "completely prostrating and prolonged attacks productive of severe economic inadaptability."  Thus, referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.   



ORDER

Entitlement to a disability rating of 50 percent, and no higher for migraine headaches, is granted, subject to the laws and regulations controlling the award of monetary benefits. 


REMAND

Rating Gastritis with duodenal stenosis

The Veteran is service connected for hypertrophic gastritis with duodenal stenosis with weight loss, previously rated as gastroenteritis, evaluated as 10 percent disabling from December 1997 to August 2008, and as 20 percent disabling from August 2008.  

The Veteran is rated under DC 7205 which provides for a 40 percent evaluation for moderately severe, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  

The Veteran contends that she has both anemia and weight loss.  A VA examination was performed in January 2009.  The Board finds that another VA examination with an opinion would be useful to the Board in adjudicating the Veteran's claim. 

The January 2009 VA examination report reflects that, upon examination, there are no signs of anemia.  The examiner noted that the Veteran's palmar creases and conjunctiva are pink; thus, indicating against a finding of anemia.  However, the examiner stated that the Veteran "reports however to have a history of B12 deficiency and anemia."  Based on the Veteran's report, and contrary to her own clinical observations, the examiner diagnosed the Veteran as having anemia.  The Board finds that such a diagnosis is unsupported and insufficient for rating purposes; thus, another examination is necessary.

The Board acknowledges that VA records reflect that the Veteran has a B12 deficiency; however, the Board also notes that a gastroenterology consult note, dated in October 2008, did not link the Veteran's B12 deficiency to her service-connected disability.  The report states that the Veteran has "known reynauds diagnosed prior to retirement,  She has migraine headaches.  [S]he has B12 deficiency but etiology unclear."  The Board finds it notable that the gastroenterologist did not causally relate the Veteran's B12 deficiency to her service-connected disability.  

In addition, although the Veteran reports that she has bloody stools, she has also reported rectal fissures with bleeding.  There is no clinical evidence that the Veteran has blood in her stools due to her gastritis which would be a cause of possible anemia.  Thus, the Board finds a laboratory test of the Veteran's stool, to determine if she has blood in her stools, may be useful to an examiner in determining whether the Veteran has anemia related to her service-connected disability.  

Finally, the Board notes that the Veteran's laboratory results are against a finding of anemia.  A September 14, 2006 private record reflects that the Veteran was started on B12 to try to stimulate her appetite.  She was diagnosed with hormone imbalance and B12 deficiency.  An October 2008 VA record reflects that the Veteran was well nourished.  At that time, her weight was 103.8 pounds.  The records reflect that she was B12 deficient and would be re-started on B12 shots.  Laboratory results from that same date reflect an HCT (hematocrit) level of 41.3, which is normal.  Thus, the record indicates that she was not anemic even though she was B12 deficient.  

The January 2009 VA examination report also reflects that there are signs of weight loss.  The examiner noted that the Veteran is "cachectic, especially in her upper body, including her torso, arms and in her face as well.  She states that she is 101 pounds at 5'6" with her top weight being 130 pounds, and her normal weight being 125 pounds.  The Veteran testified at the March 2010 Board hearing that her usual weight is "around 126 pounds" and that she has lost 20 pounds since the onset of her digestive problems.  As weight loss is a criterion in the diagnostic code ratings, it is important for a VA examiner to have proper facts upon which to base a clinical opinion.  The Board finds that the evidence is against a finding that the Veteran had a top weight of 130 pounds, or an average weight of 126 pounds, but that it is actually less.  The record reflects that the only time during which the Veteran had a top weight of 130 pounds was when she was pregnant or the in months subsequent to giving birth.  In addition, the records reflect that the Veteran was noted to have a "very thin body habitus' as early as 1993.  (See April 1993 VA records. )  

For VA rating purposes, the Veteran's baseline weight means the average weight for the two-year period preceding onset of the disease.  A May 1999 VA examination report reflects that the Veteran reported abdominal burning pain and epigastric pain since 1996.  The Veteran's weight, from two years prior to 1996, has been recorded as follows:

February 1994					105.25
June 1994						106
July 1994						106.75
August 1994						105.5
September 1994					104.5
October 5, 1994					106
October 18, 1994					106.5
November 1994 & April 1995			103
October 12, 1995					113.5
October 17, 1995					114
October 26, 1995					115.5

Thus, the records reflect an average weight of approximately 107 pounds prior to onset of complaints.  A March 1996 STR reflects that the Veteran reported three months of early satiety with weight gain of approximately 10 to 15 pounds, abdominal bloating and absence of menses for three months.  An April 1996 memorandum reflects that the Veteran reported weight gain, bloating, absence of menses, dyspepsia.  A June 1996 STR reflects that the Veteran reported a history of "rapid weight gain, change menstrual cycle, and abdominal discomfort.  The following weights subsequent to the Veteran's complaints of weight gain are of record:

July 1996						120.5
August 1996						119.5
October 1996						120
November 6, 1996					112
November 14, 1996					120
December 1996					120
June 1997						110
June 1997 						108
May 1999						100
September 1999 & 2000				105
May 2001						103
February & August 2002				108
December 17, 2002					115
December 23, 2002					113
July 1, 2003						112.8
September 2004					115
November 2005					117.7
August 2006						115
September 5, 2006					115
September 14, 2006					116
October 2006						118.5
November 2006					119.5
February 2007					115
April 2007						109.5
June 2007						108.5
February 2008					100
April 2008						104
October 9, 2008					103.8
November 17, 2008					104.7
April 2009						103
June 9, 2009						102.7
June 17, 2009					101.1

A February 2009 VA record reflects that the Veteran had a diagnosis of gastric outlet obstruction, and a normal upper endoscopy with successful balloon dilation.  

A March 2009 VA record reflects a duodenal outlet obstruction with a successful dilation.  An April 2009 VA record reflects that the Veteran reported a history of weight loss for several years.  An April 2009 VA record reflects that the Veteran "says she feels great" with no nausea or vomiting and no pain.  She reported minimal bloating after she "overeats."  

A June 9, 2009 VA record reflects that the Veteran was seen for a six month appointment.  She reported that "she is doing well and gained some weight after she had EGD/Balloon dilation last March."  She denied nausea/vomiting, change in bowel habits, melena, pain, constipation, hemorrhoids, or GERD symptoms.  It was noted that gastric outlet obstruction had improved and was status post dilation.  

A June 23, 2009 gastroenterology record reflects that her gastroenterologist cancelled her procedure because the Veteran was asymptomatic.  It was noted that the Veteran had not gained or lost any weight.  

A June 23, 2009 record reflects that the Veteran reported constipation, diarrhea, hemorrhoids, rectal bleeding, and reflux/heartburn.  She denied unintentional weight loss of 10 pounds or more over the past two months.  

Based on the foregoing, the Board finds that staged ratings may be appropriate depending on the Veteran's symptoms before and after a diagnosis of gastric outlet obstruction; thus, it would be useful to have an examination report and medical treatment records which are more recent than the pre-surgery January 2009 VA examination report.  

TDIU

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

RO decisions in September 2008 and March 2009 deferred the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  In a rating decision, dated in May 2009, the Veteran's combined service-connected disability evaluation was increased to 100 percent effective from August 2008.  In that decision, the RO stated that the "issue of individual unemployability will not be considered since [the Veteran's] service connected disabilities currently meet the criteria for a 100 percent evaluation; therefore , entitlement to IU is considered moot at this time."  

A TDIU rating may serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability, for the purpose of considering entitlement to special monthly compensation (SMC) at the (s) rate.  See Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. 242 (2010).  

The Veteran testified that she resigned from her job due to frequent migraines and weakness from not being able to get nutrition.  (See Board hearing transcript page 7.)  Thus, if the Veteran were entitled to TDIU based singly on either her migraine disability or her hypertrophic gastritis with duodenal stenosis, she may also be entitled to SMC.  For that reason, the Board finds that the RO should adjudicate the issue of entitlement to TDIU.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for her hypertrophic gastritis with duodenal stenosis  disease, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records.  

2.  Schedule the Veteran for a VA examination to determine the extent of her service-connected hypertrophic gastritis with duodenal stenosis.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should weigh the Veteran and note the Veteran's weight in the record.  Laboratory testing should be performed to determine if the Veteran is anemic.  If the Veteran is determined by laboratory testing to be anemic, it should be noted whether the anemia is as likely as not due to her hypertrophic gastritis with duodenal stenosis.  The examiner should state a rationale for any such opinion and should note the clinical evidence supporting such an opinion, to include whether laboratory testing reflects blood, or melena, in the Veteran's stool.  The examiner should also state whether the Veteran has weight loss due to her hypertrophic gastritis with duodenal stenosis.  In this regard, the examiner should review the claims file, and this remand, which reflect an average weight for the Veteran of 107 pounds in the two years prior to onset of symptoms. 

3.  After undertaking any other development deemed appropriate, the RO should adjudicate the issue of entitlement to a TDIU, and readjudicate the rating issue of hypertrophic gastritis with duodenal stenosis.  If either benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and her representative, if any, with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


